Citation Nr: 1121233	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to in-service personal assault.

2.  Entitlement to a rating in excess of 10 percent for service-connected gynecological condition, to include yeast infections and vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to October 1992, and from January 1993 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and Nashville, Tennessee.

The Nashville RO currently has jurisdiction over the Veteran's VA claims folder.

The Board notes that the Veteran's appeal regarding her service-connected gynecological condition was originally for entitlement to a compensable rating for this disability.  However, an April 2010 decision review officer decision assigned a 10 percent rating for this disability, effective from August 18, 2006 (date of claim).  Nothing in the record reflects the Veteran has disagreed with the effective date for this compensable rating.  Nevertheless, her claim for a higher rating remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

In July 2009, the Board remanded this case for further development to include providing the Veteran with adequate notification regarding her PTSD claim, providing another opportunity to report details of her purported in-service personal assault, and new VA medical examinations for both claims.  The record reflects the Veteran was sent the requisite notification via an October 2009 letter, which included the requisite form to provide details as to her purported personal assault.  She was also accorded new VA medical examinations of her claims in December 2009 and January 2010.  All other development directed by the July 2009 remand appears to have been completed.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the Veteran's PTSD claim.  Although the Board regrets the additional delay, this claim must, therefore, be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The Veteran's service-connected gynecological condition is not manifested by symptoms that are not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected gynecological condition are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.116, Diagnostic Code 7611 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice regarding her gynecological condition claim via a letter dated in September 2006, which is clearly prior to the December 2006 rating decision that initially adjudicated this claim.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate this claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the September 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claim regarding her service-connected gynecological condition and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the gynecological condition claim.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, she has not identified outstanding medical records documenting symptomatology of her service-connected gynecological condition that is not reflected by the evidence already of record.  Moreover, she was accorded VA medical examinations in September 2006 and January 2010 which included findings as to the symptomatology of this service-connected disability that is consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated her gynecological condition has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected gynecological condition is rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615), specifically 38 C.F.R. § 4.116, Diagnostic Code 7611 for disease or injury of the vagina.  A 0 percent (noncompensable) evaluation is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is warranted for symptoms that require continuous treatment.  A 30 percent rating is assigned for symptoms not controlled by continuous treatment.

Analysis

In the instant case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for her service-connected gynecological condition.

The Board acknowledges that the Veteran requires continuous treatment for her service-connected gynecological condition.  For example, both the September 2006 and January 2010 VA medical examination examinations noted that she received regular treatment, including Diflucan treatment 1 to 2 times per year.  The September 2006 examination also noted metrogel treatment approximately 4 times per year, while the more recent January 2010 examination noted that it was approximately "qo month."  The treatment records on file also indicate continuous treatment for this service-connected disability.

Despite the foregoing, the record does not reflect the symptoms of the Veteran's gynecological condition are not controlled by this continuous treatment.  Both the September 2006 and January 2010 VA medical examinations noted that the Veteran's response to the treatment had been fair.  The Board also notes that the January 2010 VA examiner noted that while the symptoms would return, treatment did help the Veteran's symptoms.  Moreover, the September 2006 VA examiner concluded that the Veteran's gynecological symptoms had no impact on her usual activities of daily living, while the more recent January 2010 examiner found that there was mild effects on all activities of daily living because of constant vaginal irritation.  There were also moderate effects on exercise, sports, and recreation.  As such, the Board finds that the level of impairment caused by this service-connected disability is adequately reflected by the current schedular rating of 10 percent.  The Board further notes that this finding is consistent with that of a February 2011 statement from the Veteran's accredited representative.  Specifically, the representative stated that they had nothing to add in regard to this claim as the partial grant (i.e., 10 percent rating) is seemingly consistent with the results of the January 2010 VA medical examination.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for her service-connected gynecological condition.


Other Considerations

In making the above determination, the Board considered whether "staged" ratings in accord with Fenderson, supra, and Hart, supra, were appropriate in the instant case.  However, a thorough review of the record reflects the symptomatology of the Veteran's service-connected gynecological condition has been stable throughout this appeal period; there are no distinctive period(s) where she met or nearly approximated the criteria for a rating in excess of 10 percent under Diagnostic Code 7611.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 3 8 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  The record in this case does not reflect the RO has ever adjudicated the matter of the Veteran's entitlement to an extraschedular rating.  Moreover, the Veteran has never raised the matter of her entitlement to an extraschedular rating regarding her service-connected gynecological condition.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Although the record does not show entitlement to extraschedular benefits at this point, the Board notes that the Veteran is free to raise this as a separate issue with the RO if she so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to her service-connected gynecological condition.  As detailed above, the Board determined that the level of impairment due to this disability is adequately reflected by the current 10 percent rating, and that it results in no more than mild to moderate impairment of usual activities of daily living.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected gynecological condition, to include yeast infections and vaginitis, is denied.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Veteran contends that she currently has PTSD due to an in-service sexual assault, and provided information thereof.  Moreover, the December 2009 VA medical examination diagnosed her acquired psychiatric disorder as PTSD, and opined that it was at least as likely as not that there was a causal nexus between the Veteran's current symptomatology and her military sexual trauma.  As such, the resolution of this case depends upon the validity of the Veteran's purported stressor of in-service sexual assault.

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Although, as detailed below, this paragraph is now designated as 38 C.F.R. § 3.304(f)(4), the substance of these regulatory provisions remains unchanged.

In this case, the Veteran's accredited representative asserted in a February 2011 statement that there is relevant evidence regarding this case that is not on file.  For example, the representative asserted that the Veteran's service personnel records have not been associated with her claims folder.  Although there is an envelope of personnel records on file, the assertions from the Veteran's representative raises the concern that these records may be incomplete.  Therefore, the Board finds that a remand is required in order to ensure all such records are on file.

The Veteran's representative also noted that service treatment records from August 1993 note that she was evaluated for Chapter 6 discharge actions at the Community Mental Health SVC MEDDAC at Ft. Campbell, Kentucky.  However, the evaluation report itself does not appear to be of record.  Therefore, the representative asserted that this report should also be obtained and associated with the Veteran's claims folder.

In short, the Veteran's accredited representative has asserted that there is relevant evidence in existence that has not been associated with the Veteran's VA claims folder, and that such evidence must be associated with the record.  The Board concurs with this assertion, and, as such, this case must be remanded in order to obtain this outstanding evidence.

As an additional matter, the Board also wishes to note that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  As previously indicated, the Federal Register  notice provided incorrect effective and applicability dates of July 12, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran has not contended, nor does the record indicate, she has PTSD due to fear of hostile military or terrorist activity.  As noted above, her PTSD claim is based upon in-service sexual assault.  Consequently, these new regulatory provisions do not appear applicable to the instant case, and no development appears required as a result thereof.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make an attempt to secure any outstanding service personnel records regarding the Veteran through official channels.

2.  The AMC/RO should also make an attempt to secure the results of the Veteran's August 1993 psychological evaluation at the Community Mental Health SVC MEDDAC at Ft. Campbell, Kentucky.  

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the Veteran's PTSD claim in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


